MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                          Oct 26 2020, 10:50 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kelly Starling                                           Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

C.D.,                                                    October 26, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-JV-434
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marilyn A.
Appellee-Plaintiff,                                      Moores, Judge
                                                         The Honorable Geoffrey A.
                                                         Gaither, Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1911-JD-1388



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-434 | October 26, 2020          Page 1 of 7
                                Case Summary and Issue
[1]   C.D., a minor, appeals his adjudication as a juvenile delinquent based on the

      juvenile court’s finding that he committed various acts that would be crimes if

      committed by an adult, including criminal recklessness, carrying a handgun

      without a license, dangerous possession of a firearm, and intimidation. On

      appeal, C.D. raises a single issue, which we restate as whether the evidence is

      sufficient to support the juvenile court’s finding that C.D. committed

      intimidation. Concluding the evidence is sufficient, we affirm.



                            Facts and Procedural History
[2]   On October 21, 2019, T.E. was at her mother Shaquita Emery’s home when

      C.D. knocked on her door. T.E. testified “[C.D.] was like is [P]ap here and we

      was like no-we was like [P]ap not here can you please leave and that is when

      [C.D.] was like alright and we will be back to shoot this up, shoot this mother

      up.” Transcript of Evidence, Volume II at 8. Pap is T.E.’s sister’s boyfriend,

      and T.E. knew where he was but did not want to tell C.D. T.E. saw a purple

      and black gun on C.D.’s hip “in his pants” but “showing” during this

      encounter. Id. at 9. After the brief conversation with C.D., T.E. had her father

      pick her up and take her to his home because although she did not believe C.D.

      was “for real[, she] was just scared a little bit” that he might come back and

      shoot up the house. Id. at 10.




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-434 | October 26, 2020   Page 2 of 7
[3]   Later that night around 8:00 pm, Shaquita was home alone sitting upstairs in

      her bedroom and looking out the window “already on the look-out[,]” id. at 16,

      when she observed C.D. walk from across the street into her yard and “instantly

      start[] shooting” at her house, id. at 18. C.D. fired “at least seven” times. Id. at

      19. Shaquita ran out of the house, called the police, and did not return until the

      detectives arrived.


[4]   Detective Ivan Ivanov of the Indianapolis Metropolitan Police Department was

      on duty the night of the shooting and interviewed both Shaquita and T.E. after

      the incident. Shaquita and T.E. both told Detective Ivanov that C.D. was

      involved in the incident. Detective Ivanov subsequently obtained a search

      warrant for C.D.’s home which he served on November 6, finding, among other

      things, a purple and black nine-millimeter handgun and ammunition. C.D. was

      arrested.


[5]   The State filed a juvenile delinquency petition alleging that C.D. had

      committed criminal recklessness, carrying a handgun without a license,

      dangerous possession of a firearm, and intimidation if committed by an adult.

      On December 10, a denial hearing was conducted where the juvenile court,

      having heard the evidence, entered a true finding on all counts.1 At the

      dispositional hearing, C.D. was placed on probation with a suspended




      1
       The carrying a handgun without a license count and the dangerous possession of a firearm count were
      merged for purpose of disposition. Tr., Vol. II at 76.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-434 | October 26, 2020                Page 3 of 7
      commitment to the Indiana Department of Correction and placed in a

      residential program at Campagna Academy. C.D. now appeals.



                                 Discussion and Decision
                                     I.       Standard of Review
[6]   When reviewing the sufficiency of the evidence supporting

      a juvenile’s adjudication as a delinquent, we neither reweigh the evidence nor

      judge witnesses’ credibility. C.D.H. v. State, 860 N.E.2d 608, 610 (Ind. Ct. App.

      2007), trans. denied. Rather, we consider only the probative evidence and

      reasonable inferences supporting the juvenile court’s judgement. M.S. v.

      State, 889 N.E.2d 900, 901 (Ind. Ct. App. 2008), trans. denied. We will affirm the

      adjudication of delinquency if probative evidence exists such that a reasonable

      factfinder could find the elements of the underlying offense proven beyond a

      reasonable doubt. Id.


                                 II. Sufficiency of Evidence
[7]   C.D. contends the evidence presented by the State is insufficient to sustain the

      true finding that he committed intimidation. To support a finding that C.D.

      committed intimidation as charged, the State was required to prove that (1)

      C.D. communicated a threat (2) with the intent that another person engage in

      conduct against the other person’s will. See Ind. Code § 35-45-2-1(a)(1).


[8]   When the State seeks to have a juvenile adjudicated a delinquent for an act that

      would be a crime if committed by an adult, the State must prove every element
      Court of Appeals of Indiana | Memorandum Decision 20A-JV-434 | October 26, 2020   Page 4 of 7
       of the crime beyond a reasonable doubt. C.D.H., 860 N.E.2d at 610. A

       defendant’s intent may be proven by circumstantial evidence alone, and

       knowledge and intent may be inferred from the facts and circumstances of each

       case. E.B. v. State, 89 N.E.3d 1087, 1091 (Ind. Ct. App. 2017). “We will not

       reverse a conviction that rests in whole or in part on circumstantial evidence

       unless we can state as a matter of law that reasonable persons could not form

       inferences with regard to each material element of the offense so as to ascertain

       a defendant’s guilt beyond a reasonable doubt.” McCaskill v. State, 3 N.E.3d
1047, 1050 (Ind. Ct. App. 2014).


[9]    In relevant part, Indiana Code section 35-45-2-1(d) defines a threat as an

       “expression, by words or action, of an intention to: (1) unlawfully injure the

       person threatened or another person, or damage property; (2) unlawfully subject

       a person to physical confinement or restraint; [or] (3) commit a crime[.]”

       Whether a statement is a threat is an objective question for the fact

       finder. Newell v. State, 7 N.E.3d 367, 369 (Ind. Ct. App. 2014), trans. denied. It is

       undisputed that when C.D. told T.E. that he would “shoot this mother up,” he

       was communicating a threat pursuant to Indiana Code section 35-45-2-1(d).


[10]   C.D. argues that the State failed to show that he acted with the intent that T.E.

       engage in conduct against her will. C.D. contends there is no evidence that

       “C.D. threatened to shoot at the Emery’s [sic] home to force [T.E.] to give him

       specific information about Pap’s whereabouts.” Brief of Appellant at 7.

       However, “[i]ntent is a mental function; and so, absent an admission, it can be

       inferred from a defendant’s conduct and the natural and usual sequence to

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-434 | October 26, 2020   Page 5 of 7
       which such conduct logically and reasonably points.” Heuring v. State, 140
N.E.3d 270, 275 (Ind. 2020) (quotation omitted). And “intent may be proven by

       circumstantial evidence.” McCaskill, 3 N.E.3d at 1050.


[11]   In McCaskill, the defendant was in a romantic relationship with a married man.

       The defendant made several threats to the husband’s wife including threatening

       physical violence. The defendant was charged with intimidation for making a

       threat with the intent to make the wife leave the husband. This court held that

       “because the events leading up to the threats are not a part of the record

       and McCaskill never clarified her reasons for the threats, that conclusion is pure

       speculation.” Id. at 1050. We further stated that “we are not persuaded that it is

       the logical inference stemming from the evidence in the record.” Id.


[12]   Here, C.D. asked T.E. where Pap was and when C.D. was told Pap was not at

       the residence and asked to leave, he responded with “alright and we will be

       back to shoot this up, shoot this mother up.” Tr., Vol. II at 8. Unlike McCaskill,

       the evidence here includes a description of the events occurring just prior to the

       threat; specifically, the brief interaction between C.D. and T.E. when C.D.

       asked where Pap was. And although C.D. did not state his reasons for the

       threat, a reasonable person could determine from the evidence that C.D.’s

       threat was made with the intent of inducing T.E. to disclose Pap’s location. See

       McCaskill, 3 N.E.3d at 1050.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-434 | October 26, 2020   Page 6 of 7
                                               Conclusion
[13]   Sufficient evidence supports the juvenile court’s finding that C.D. committed

       acts that would constitute intimidation, a Class A misdemeanor, if committed

       by an adult. C.D.’s delinquency adjudication is therefore affirmed.


[14]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-434 | October 26, 2020   Page 7 of 7